COURT OF
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-505-CR
KNYVETT REYES           
           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
       
STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Knyvett Reyes attempts to appeal her
conviction for criminally negligent homicide. The trial court imposed a sentence
of confinement for two years in the state jail and Appellant was placed on
community supervision for four years. We dismiss the appeal for want of
jurisdiction.
Pursuant to rule 26.2 of the rules of
appellate procedure, a notice of appeal must be filed within 30 days after the
date sentence is imposed, or within 90 days after the date sentence is imposed
if the defendant files a timely motion for new trial. Tex. R. App. P. 26.2(a).
Appellant's sentence was imposed on August 30, 2002. She filed a timely motion
for new trial on September 30, 2002. Therefore, Appellant's notice of appeal was
due December 2, 2002. Id. On December 23, 2002, Appellant filed her
notice of appeal and a motion for extension of time to file the notice of
appeal. This court denied Appellant's motion because it was not filed within the
fifteen-day period in which to request an extension, as permitted by rule 26.3.
Tex. R. App. P. 26.3.
On January 27, 2003, we notified Appellant
of the apparent untimeliness of the notice of appeal and stated we would dismiss
the appeal unless we received a response showing grounds for continuing the
appeal. Tex. R. App. P. 44.3. Appellant has not filed a response.
Because Appellant's notice of appeal was
untimely, we have no jurisdiction over this appeal. See Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); see also Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998). Accordingly, we dismiss this
appeal for want of jurisdiction.
 
                                                               
PER CURIAM
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED: MARCH 6, 2003]

1. See Tex. R. App. P. 47.4.